Title: VIII. Thomas Jefferson to Thomas Bell, 16 March 1792
From: Jefferson, Thomas
To: Bell, Thomas



Dear Sir
Philadelphia Mar. 16. 1792.

Having learned by Mr. Randolph’s last letter th[at the] post to Charlottesville is now regularly established, I ha[ve given] in to Freneau the list of subscribers you sent me to wit—


John Nicholas
William Woods


Thomas Bell
Divers & Lindsay


Nicholas Lewis junr.
Isaac Miller


Robert Jouett
Peter Derieux


George Divers
George Gilmer


George Bruce


 and have desired him to send off the [papers] by every Friday’s post, so that you will receive them eight days afterwards. He is to give me a note of the advances necessary to be made, which I am to pay him for the subscribers, and must get you to settle with them for me. I am in hopes indeed that you will send forward five names more, and so be entitled to your paper gratis, for collecting the rest. In this manner the business can be done between them and Freneau by you and myself. I am in hopes his paper will give satisfaction: it is certainly the best I ever saw published in America. I am with great and sincere esteem to yourself and my friends of your place and vicinity Dear Sir your friend & servt.

Th: Jefferson

